Citation Nr: 1044731	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  06-10 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the abdomen.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 
1969.    

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Board remanded the case in July 2009.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and it may proceed with review.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The Veteran's March 2006 VA Form 9 and a June Informal Hearing 
Presentation submitted by his representative include arguments 
that can be construed as a claim of clear and unmistakable error 
in a December 1974 rating decision.  

The issue of clear and unmistakable error in a December 
1974 rating decision has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran's abdominal scar is superficial and painful on 
examination and does not cause limitation of motion.    


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
residuals of a shell fragment wound of the abdomen have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.118, Diagnostic Codes (DC) 7801-7805 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in November 2003, March 
2006, and May 2008 letters and the claim was readjudicated in 
November 2008 and September 2010 supplemental statements of the 
case.  Mayfield, 444 F.3d at 1333. 

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, provided the Veteran examinations, and assisted the 
Veteran in obtaining evidence.  The Board notes that the 
September 2009 VA examiner indicated that it would be helpful to 
see the clinical records associated with the Veteran's treatment 
at Letterman Army Hospital.  As such, in February 2010, the RO 
requested the Veteran's service treatment records dated in 
January 1969 to December 1969 from the National Personnel Records 
Center (NPRC).  In April 2010, a formal finding of unavailability 
of service records dated in 1969 from Letterman Army Hospital in 
San Francisco was made and the Veteran was so notified by letter 
that same month.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  

Discussion

The Veteran maintains that he is entitled to a disability 
evaluation greater than 10 percent for his service-connected 
residuals of a shell fragment wound of the abdomen.  Disability 
evaluations are determined by the application of a schedule of 
ratings, which are based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including sections 
4.2, the regulations do not give past medical reports precedence 
over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

In the December 1974 rating decision, the RO granted service 
connection for residuals of a shell fragment wound of the abdomen 
and assigned a noncompensable rating for a scar, under Diagnostic 
Code (DC) 7805.  In granting service connection, the RO noted the 
Veteran's service treatment records disclose a history of 
shrapnel wound to the abdomen in January 1969and examination in 
June 1969 noted the Veteran's complaints of pain and a midline 
incision with a small keloid on his abdomen.  

In June 2003, the Veteran initiated a claim for an increase in 
his disability evaluation.  In the February 2004 rating action on 
appeal, the RO increased the disability rating to 10 percent 
disabling under DC 7804 (2004), effective, June 26, 2003, the 
date of claim for increase.  

Throughout the rating period on appeal, the Veteran's disability 
has been rated as 10 percent disabling under 38 C.F.R. § 4.118, 
DC 7804 (2007), unstable or painful scars.  

Amendments were made to the criteria for rating the skin, 
effective October 23, 2008; however, the amended regulations are 
only applicable to claims received on or after October 23, 2008.  
See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2009)).  As the 
claim was received in June 2003, the aforementioned amendments 
are not for application. 

Under applicable rating criteria, a 10 percent evaluation is 
warranted for scars, other than the head, face or neck, covering 
an area of 144 square inches or greater where superficial and 
without resulting limited motion; for a superficial, unstable 
scar (characterized by frequent loss of skin covering the scar); 
or a superficial scar that is painful on examination.  See 
38 C.F.R. § 4.118 DC's 7802 to7804 (2007).  For scars other than 
on the head, face, or neck, where such are deep or cause limited 
motion, a 10 percent rating is warranted when in an area 
exceeding six square inches (39 sq. cm); a 20 percent rating is 
warranted when in an area exceeding 12 square inches (77 sq. cm); 
a 30 percent rating is warranted when in an area exceeding 72 
square inches (465 sq. cm); and a 40 percent rating is warranted 
when in an area exceeding 144 square inches (929 sq. cm).  See 
38 C.F.R. § 4.118, DC 7801 (2007).  Otherwise, scars will be 
rated on the limitation of motion of the affected part, under DC 
7805 (2007).  

In determining whether an increased rating is warranted, the 
pertinent evidence of record has been reviewed and a discussion 
of such evidence follows.  

The Veteran underwent a VA examination in November 2003.  At the 
time, he reported that the scar over the anterior aspect of his 
abdomen is tender.  He further complained of occasional nausea 
and constipation, however, denied vomiting and diarrhea.  He 
further reported that he has not sought treatment from a general 
surgeon for his abdominal pain.  

On examination, the Veteran had a 22 cm scar over his abdomen 
that was tender without signs of acute infection.  There was no 
erythema, redness, or swelling.  He had normal bowel sounds.  He 
did not have any herniations of the abdomen.  Upon examination, 
the examiner provided an assessment indicating that the Veteran 
has a tender scar over his abdomen status post shrapnel injury to 
the abdomen with exploratory laparotomy.  

VA outpatient treatment records dated in January 2003 to November 
2009 demonstrate the Veteran's abdomen is soft, nontender, 
without masses, and occasionally complains of abdominal pain.  
Records also show that the Veteran has a well-healed midline 
incision over his abdomen.  An October 2006 record indicates the 
Veteran strongly believes that his internal organs were damaged 
in 1968 when his abdomen was injured.   

A November 2006 VA CT scan of the Veteran's abdomen and pelvis 
demonstrate that his gallbladder is normal in appearance.  There 
was no evidence of adrenal gland enlargement, pancreatic or renal 
masses.  There was no evidence of hydronephrosis.  There was no 
evidence of retroperitoneal mass effect.  There were no definite 
colonic diverticula.  The radiologist indicated that there is no 
evidence of active abdominopelvic pathology.  

An April 2007 VA record of an upper GI indicates the Veteran has 
small transitory pharyngeal pouch/diverticulum along the left 
aspect of the pharynx.  The radiologist noted a minor 
abnormality.  

The Veteran underwent a VA examination in May 2007.  At the time, 
regarding his in-service abdominal injury, the Veteran indicated 
that he recalls injuries to the pancreas, gallbladder, and 
spleen.  He further reported that over the years he has 
experienced constipation; describing his bowel movements as 
happening twice a day but explaining that his stools are hard so 
he has difficulty expelling.  The Veteran is not aware of whether 
his spleen was removed at the time of his surgery in 1969; 
however, there is no history of recurrent infections.  

On examination, the Veteran had a scar from an abdominal surgery 
in the midline anteriorly from the Z-P sternum to the umbilicus 
with at least two draining wounds.  There was no generalized 
abdominal tenderness.  There was no hepatosplenomegaly.  The 
spleen was not felt; bowel sounds were normal.

The examiner noted that the Veteran's claims file was not 
available, however, the November 2006 CT scan of the Veteran's 
abdomen and pelvis was reviewed and showed the Veteran's 
gallbladder and pancreas were normal; the scan did not mention 
the Veteran's spleen.  

Pursuant to the Board remand, the Veteran underwent a VA 
examination in September 2009.  At the time, the Veteran provided 
a history of being wounded in service in January 1969, explaining 
that his gallbladder, pancreas, and spleen were involved.  He 
further reported that since the injury, his abdominal scars have 
been painful after he eats, however, indicates that the 
relationship of the pain to the food is not exact.  He further 
reported that at times he experiences pain in the morning, 
indicating that when the pain occurs he lies down or previously 
took ibuprofen.

On examination, the Veteran did not have any cervical adenopathy 
including the area at the root of his neck on the left side.  The 
contour of the Veteran's abdomen was normal.  There was no 
hepatomegaly.  The Veteran's spleen was not felt.  There were no 
abnormal abdominal masses.  There was a scar that measured 7.2 
inches and extends from the sternum to just below the umbilicus.  
The scar had a keloidal appearance in an area near the middle of 
the scar, and at the widest point was 0.6 of an inch.  The scar 
was mildly tender with maximum tenderness at the umbilicus.  The 
scar was not adherent to the underlying structures.  There was no 
cough impulse.  There was another scar which was horizontally 
placed in the right upper quadrant due to a tube at the time of 
surgery; this scar was linear, the same color as the surrounding 
tissue and nontender.  The Veteran's heart and lung examinations 
were within normal limits.  

Upon examination and review of the Veteran's claims file, the 
examiner notes that the Veteran's service treatment records 
include a progress note dated in June 1969 which pertains to and 
refers to his injury in January 1969.  The record notes the 
Veteran's shrapnel wound to the abdomen which was debrided; 
however, it does not indicate how extensive or deep the wound was 
or whether intra-abdominal structures were involved or injured at 
that time, nor does it note the type of operative procedures the 
Veteran underwent.  The examiner notes the November 2006 CT scan 
of the Veteran's abdomen which demonstrates that he has a normal 
gallbladder and shows that there is no evidence of 
retroperitoneal masses.  The examiner notes the April 2007 upper 
GI study which demonstrates a nonobstructing esophageal ring.  
The examiner indicates that the main question for consideration 
is the nature of the Veteran's peroneal shrapnel wound; 
indicating that it would be helpful to see the operative note.  
The examiner further noted that he had requested an upper GI 
study to evaluate the current status of the esophageal ring.  The 
examiner reports that he will provide an addendum to this 
examination after the GI report is available.    

The Veteran underwent an upper GI study in October 2009 which 
notes attempts to elicit gastroesophageal reflux were 
unsuccessful.  There was no evidence of mechanical obstructing 
process, mass or ulceration involving the esophagus or stomach.  
Pylorospasm was noted initially during the examination but 
resolved later with corresponding opacification of the duodenal 
bulb and sweep without evidence of ulcerations.  Small bowel 
mucosal pattern and transit time were within normal limits.  The 
radiologist noted a minor abnormality.  

The October 2009 addendum to the September 2009 VA examination 
includes the September 2009 VA examiner's notation that the upper 
GI study showed initial pylorospasm but was otherwise negative.  
The examiner diagnosed the Veteran with umbilical hernia, likely 
related to service-connected condition; and pylorospasm, not 
likely related to the Veteran's service-connected wound.  

A November 2009 VA outpatient treatment record indicates that the 
Veteran is still obsessed with his injury to his abdomen which 
occurred while in service.  On examination, the Veteran's abdomen 
was soft, nontender, and bowel sounds were present. 

In a September 2010 rating decision, the RO granted service 
connection and assigned a noncompensable evaluation for umbilical 
hernia as secondary to the service-connected residuals of a shell 
fragment wound of the abdomen, effective, June 23, 2003.  

The Board has reviewed the evidence and notes the Veteran's 
complaints regarding his in-service abdominal injury; 
specifically, that he recalls injuries to the pancreas, 
gallbladder, and spleen.  Of record is a formal finding of 
unavailability of the Veteran's service treatment records dated 
in 1969, the year of his abdominal injury.  

While the Veteran is competent to report symptoms experienced in 
service, the evidence does not demonstrate a current disability 
beyond the abdominal scar (considered herein) and the umbilical 
hernia for which service connection was just granted.  

The November 2006 CT demonstrated a normal gallbladder and 
pancreas.  The September 2009 VA examiner opined that pylorospasm 
it is not likely related to the Veteran's disability.  Thus, 
aside from the Veteran's abdominal scar, the evidence does not 
demonstrate any other manifestations of the Veteran's service-
connected residuals of a shell fragment wound of the abdomen; 
therefore, the Board will evaluate the Veteran's current 
disability under 38 C.F.R. § 4.118, DC's 7801 to 7805 (2007), the 
diagnostic codes for rating scars.  
 
The scar is currently rated as 10 percent disabling under 38 
C.F.R. § 4.118, DC 7804 (2007).  DC's 7802 to 7804 do not provide 
a basis for a higher disability rating, as the highest rating 
available under those diagnostic codes is 10 percent.  In 
addition to the foregoing, consideration of DC 7801 does not 
warrant assignment of a higher disability rating, as his service-
connected residuals of a shell fragment wound of the abdomen 
scar, regardless of size, is not deep and does not cause limited 
motion.  VA examination reports dated in November 2003, May 2005, 
and September 2009 do not indicate that the Veteran's scar limits 
his range of motion or any other function in his abdomen, nor 
does the Veteran contend that his scar causes any limitation of 
motion.  Moreover, consideration of DC 7805 does provide a basis 
for a higher disability rating, as this diagnostic code provides 
that scars are rated on the limitation of function of the 
affected part and as discussed above, the evidence does not 
indicate any limitation of motion associated with the Veteran's 
service-connected disability.  

The Board has considered whether any additional diagnostic code 
would assist the Veteran in obtaining a higher disability rating; 
however, the Veteran's service-connected residuals of shell 
fragment wound of the abdomen (scar) does not affect his head, 
face, or neck and he has not been shown to have any other skin 
disability contemplated in the rating code.  Therefore, DC's 7800 
and 7806 to 7833 are not for application in this case.  

Therefore, the Board finds that the preponderance of the evidence 
is against a disability evaluation in excess of 10 percent for 
the Veteran's service-connected                               
residuals of a shell fragment wound of the abdomen.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 54.  

Extraschedular Considerations

In a January 2007 rating decision, entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) was granted, effective June 
26, 2003.  Evidence at that time showed the Veteran was 
unemployable because of service-connected posttraumatic stress 
disorder (PTSD), then rated 70 percent disabling.  There is no 
indication that the service-connected condition considered herein 
affected employment.  Thus, the issue of whether referral for 
extraschedular consideration is warranted is not raised.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  
 

ORDER

Entitlement to a disability rating in excess of 10 percent for 
service-connected residuals of a shell fragment wound of the 
abdomen is denied.  



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


